Name: Commission Regulation (EEC) No 2881/82 of 28 October 1982 altering the components used to calculate the differential amounts for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 82 Official Journal of the European Communities No L 302/ 13 COMMISSION REGULATION (EEC) No 2881/82 of 28 October 1982 altering the components used to calculate the differential amounts for colza, rape and sunflower seed components used to calculate the differential amounts for colza, rape and sunflower seed where those compo ­ nents are already applied in respect of the Member States concerned ; Whereas, pursuant to Regulation (EEC) No 878/77, a new representative rate is applicable for the Belgian and Luxembourg francs with effect from the begin ­ ning of the 1983/84 marketing year for milk and milk products ; whereas this fact should be taken into account when fixing the components used to calculate the differential amounts for colza, rape and sunflower seed ; Whereas, because of the technical operation of the system of differential amounts in its present form, this change may place unjustified burdens on those concerned ; whereas it is possible to avoid this by fixing, for a transitional period, components which vary according to the date on which the subsidy or export refund is fixed in advance and to the date on which the colza and the sunflower seed is placed under inspection or exported ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2792/82 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1986/82 (6), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 2300/73 of 23 August 1973 Q, as last amended by Regulation (EEC) No 3476/80 (8), laid down detailed rules of application for Regulation (EEC) No 1569/72 ; whereas the components used to calculate the differential amounts were fixed by Regulation (EEC) No 2122/82 (9), as amended by Regulation (EEC) No 2513/82 (10) ; whereas, in the case of the Italian lire, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 for the period 20 to 26 October 1982 has changed by at least one point from the percentage used for the previous fixing ; whereas this fact should be taken into account when fixing the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2122/82 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1982. For the Commission Poul DALSAGER Member of the Commission ') OJ No 172, 30 . 9 . 1966, p . 3025/66 . 2) OJ No L 162, 12 . 6 . 1982, p . 6 . 3) OJ No L 106, 29 . 4 . 1977, p . 27 . 4) OJ No L 295, 21 . 10 . 1982, p . 6 . *) OJ No L 167, 25 . 7 . 1972, p . 9 . &lt;) OJ No L 215, 23 . 7 . 1982, p . 10 . 0 OJ No L 236, 24 . 8 . 1973 , p . 28 . 8) OJ No L 363 , 31 . 12 . 1980, p . 71 . ') OJ No L 223, 31 . 7 . 1982, p . 56 . 10) OJ No L 268 , 17 . 9 . 1982, p . 26 . No L 302/ 14 Official Journal of the European Communities 29 . 10 . 82 ANNEX Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 1 . Colza, rape and sunflower seed, processed for oil production in Germany or exported from that country : + 0-0938  0-0938 +  harvested in Germany  harvested in the Netherlands  0-0320  harvested in the BLEU  0-1339 (a) 0-0938 (b)  harvested in France  0-1511  harvested in Denmark  0-0938  harvested in Ireland  0-0938  harvested in the United Kingdom 0-0264  -r- harvested in Italy  0-1267  harvested in Greece  0-0931 2. Colza , rape and sunflower seed, processed for oil production in the Netherlands or exported from that country : + 0-0638  0-0638 +   harvested in Germany 0-0330  harvested in the Netherlands    harvested in the BLEU  01053(a) 0-0638 (b)  harvested in France  0-1230  harvested in Denmark  0-0638  harvested in Ireland  0-0638  harvested in the United Kingdom 0-0603   harvested in Italy  0-0979  harvested in Greece  0-0632 3 . Colza, rape and sunflower seed, processed for oil  0-0464- (a) + 0-0464 (a) + production in the BLEU or exported from the nil (b) nil (b) BLEU :  harvested in Germany 0 1546(a) 0-1035 (b)  harvested in the Netherlands 0-1 177 (a)  0-0682 (b)  harvested in the BLEU    harvested in France  0-0198 (a) 0-0632 (b)  harvested in Denmark 0-0464 (a)  - (b)  harvested in Ireland 0-0464 (a)  - (b) -r- harvested in the United Kingdom 0-1851 (a)  0-1326 (b)  harvested in Italy 0-0083 (a) - (a) - (b) 0-0364 (b)  harvested in Greece 0-0471 (a)  - (b) 29 . 10 . 82 Official Journal of the European Communities No L 302/ 15 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 4. Colza, rape and sunflower seed, processed for oil production in Denmark or exported from that country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU  0-0443 (a) - (b)  harvested in France  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-1326   harvested in Italy  0-0364  harvested in Greece   5 . Colza, rape and sunflower seed, processed for oil production in France or exported from that country :  0-0675 + 0-0675 +   harvested in Germany 0-1779  harvested in the Netherlands 0-1403   harvested in the BLEU 0-0202 (a)  0-0675 (b)  harvested in France    harvested in Denmark 0-0675   harvested in Ireland 0-0675  ; harvested in the United Kingdom 0-2091   harvested in Italy 0-0287   harvested in Greece 0-0682  6 . Colza, rape and sunflower seed, processed for oil production in the United Kingdom or exported from that country : + 0-1171  0-1171 +  .  harvested in Germany 0-0257  harvested in the Netherlands  0-0569  harvested in the BLEU  0-1562 (a) 0-1171 (b)  harvested in France  0-1729  harvested in Denmark  0-1171  harvested in Ireland '  0-1171  harvested in the United Kingdom    harvested in Italy  0-1492  harvested in Greece  0-1165 7. Colza, rape and sunflower seed, processed for oil production in Ireland or exported from that country : nil nil +   harvested in Germany 0-1035  harvested in the Netherlands 0-0682   harvested in the BLEU : 0-0443 (a) - (b)  harvested in France  0-0632  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-1326   harvested in Italy  0-0364  harvested in Greece   No L 302/ 16 Official Journal of the European Communities 29 . 10 . 82 Target price Subsidy or refund corrective corrective Differential component (coefficient (coefficient to be (coefficient to be to be applied to the target price) applied) applied) 8 . Colza, rape and sunflower seed, processed for oil production in Italy or exported from that country :  0-0378 + 0-0378 +   harvested in Germany 0-1451  harvested in the Netherlands 0-1085   harvested in the BLEU - (a) 0-0082 (a) 0-0378 (b) - (b)  harvested in France  0-0279  harvested in Denmark 0-0378   harvested in Ireland 0-0378   harvested in the United Kingdom 0-1754   harvested in Italy    harvested in Greece 0-0385  9 . Colza, rape and sunflower seed, processed for oil production in Greece or exported from that country : nil nil +   harvested in Germany 0-1027  harvested in the Netherlands 0-0675   harvested in the BLEU  0-0450 (a) - (b)  harvested in France  0-0639  harvested in Denmark    harvested in Ireland    harvested in the United Kingdom 0-1318   harvested in Italy  0-p371  harvested in Greece   (a) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export until the end of the 1982/83 marketing year for milk and milk products . (b) For a subsidy or an export refund prefixed from the date on which this Regulation enters into force and for putting under control or for export from the beginning of the 1983/84 marketing year for milk and milk products .